internal_revenue_service number release date index number ----------------------- ---------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number --------------------- refer reply to cc intl b01 plr-143545-11 date date ty --------------- ty --------------- legend taxpayer financial_institution rrsp tax years year year date a date b dear ----------------- ----------------------- ------------------------ ----------------------------------- ----------------------------------- -------------------------------- ------------------------------------ --------------- ------- ------- ----------------------- ------------------ this is in reply to a letter dated date a requesting an extension of time under sec_301_9100-3 for taxpayer to elect the provisions of revproc_2002_23 2002_1_cb_744 with respect to tax years additional information was submitted in a letter dated date b plr-143545-11 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts taxpayer is a canadian citizen and also a united_states permanent resident taxpayer lived in canada until year when she moved to the united_states while living and working in canada taxpayer established and contributed to a canadian registered retirement savings_plan with financial_institution rrsp taxpayer continued to maintain rrsp with financial_institution after moving to the united_states at all times relevant to this ruling_request recognition of the accrued earnings in the rrsp has been deferred for u s income_tax purposes taxpayer has not withdrawn any funds or received any distributions from the rrsp taxpayer prepared her u s income_tax returns for tax years using commercially available tax preparation software programs or other online tax preparation tools neither the commercial software programs nor the other online guidance alerted taxpayer that she should elect to defer current u s income_taxation on the earnings in the rrsp pursuant to article xviii of the u s -canada income_tax treaty treaty when she prepared her u s income_tax returns taxpayer became aware of the need to file form_8891 u s information_return for beneficiaries of certain registered retirement plans to defer current income_taxation of the earnings in the rrsp pursuant to the treaty only after taxpayer hired a professional tax advisor in year the internal_revenue_service has not communicated with taxpayer concerning the rrsp ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in the rrsp as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in treas reg plr-143545-11 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for tax years taxpayer must file an amended u s income_tax return to which a form_8891 reporting the rrsp is attached for each subsequent tax_year a form_8891 must be attached to taxpayer’s u s income_tax return through the year in which a final distribution is made from the rrsp except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to taxpayer’s u s income_tax return for the year in which taxpayer obtained the ruling and should be associated with taxpayer’s amended returns for tax years plr-143545-11 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely craig r gilbert special counsel to the deputy associate chief_counsel international field service and litigation office of associate chief_counsel international enclosure copy for purposes
